Citation Nr: 0820190	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-11 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asthma, including as 
secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1970 and from March 1972 to May 
1988.   This case is before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 rating decision by the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2007, the veteran testified before 
a Decision Review Officer (DRO); a transcript of the hearing 
is of record. 

The veteran's claim seeking service connection for diabetes 
mellitus as secondary to herbicide will not be addressed by 
the Board at this time.  The United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.  


FINDING OF FACT

In a June 2008 written statement (prior to the promulgation 
of a decision in the appeal), the veteran expressed his 
intent to withdraw his appeal seeking service connection for 
asthma, including as secondary to herbicide exposure; there 
is no question of fact or law remaining before the Board in 
this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.201, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107. Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In a June 2008 written statement, the veteran has withdrawn 
his appeal seeking service connection for asthma, including 
as secondary to herbicide exposure.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking entitlement to service connection for 
asthma, including as secondary to herbicide exposure is 
dismissed.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


